COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




IN THE INTEREST OF C.S.D.,

A CHILD.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00299-CV

Appeal from the

65th District Court

of El Paso County, Texas

(TC# 2008CM1601)

MEMORANDUM OPINION

 Pending before the Court is Appellant's motion to dismiss the appeal pursuant to Tex. R.
App. P. 42.1(a)(1) because he no longer wishes to prosecute the appeal.  We grant the motion and
dismiss the appeal.  Costs are assessed against Appellant.  See Tex. R. App. P. 42.1(d).

						GUADALUPE RIVERA, Justice

January 13, 2010

Before Chew, C.J., McClure, and Rivera, JJ.